                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


NIKKI BOLLINGER GRAE, Individually
                                 )
and on Behalf of All Others Similarly
                                 )
Situated,                        )
                                 )
Plaintiff,                       )
                                 )
v.                               )                          Case No. 3:16-cv-2267
                                 )                          Judge Aleta A. Trauger
CORRECTIONS CORPORATION OF       )
AMERICA, DAMON T. HININGER,      )
DAVID M. GARFINKLE, TODD J.      )
MULLENGER, and HARLEY G. LAPPIN, )
                                 )
Defendants.                      )

                                 MEMORANDUM & ORDER

       Amalgamated Bank, as Trustee for the LongView Collective Investment Fund

(“Amalgamated”), has filed three motions asking the court to exclude testimony of potential

expert or hybrid fact/expert witnesses for the defense: a Motion to Exclude Expert Testimony of

Lucy P. Allen (Doc. No. 344); a Motion to Exclude Opinion Testimony of Defendants’ Non-

retained Experts William Dalius, Harley Lappin, Don Murray and Kim White (Doc. No. 351);

and a Motion to Exclude Expert Testimony of Justin Marlowe (Doc. No. 357). The defendants

(collectively, “CoreCivic”) have filed two motions asking the court to exclude testimony of

potential expert witnesses for the plaintiff: a Motion to Exclude Testimony of Donna Mellendick

(Doc. No. 336); and a Motion to Exclude Testimony of Scott Dalrymple (Doc. No. 339). For the

reasons set out herein, the motions regarding Marlowe and Mellendick will be granted in part

and denied in part, and the other motions will be denied.




 Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 1 of 22 PageID #: 24407
                                       I. BACKGROUND

       The basic facts of this case have been set forth by the court several times in other parts of

the record. In short, this is a securities fraud class action based on allegations that CoreCivic, a

publicly traded company that owns and operates private prisons and other detention facilities, as

well as various of its high-ranking executives, made false or misleading statements and

omissions regarding facts material to CoreCivic’s likelihood of continuing to do business with

the federal Bureau of Prisons (“BOP”), leading to a significant loss in shareholder value when

the BOP announced its decision to discontinue working with the company in a document known

as the Yates Memorandum. The lead plaintiff, Amalgamated, also alleges that a similar loss

occurred, on a much smaller scale, when, prior to the Yates Memorandum, the BOP declined to

renew its contract with CoreCivic regarding CoreCivic’s Cibola facility.

       As one would expect, the effect (or lack of an effect) on CoreCivic’s stock price of

certain public statements and events is a central contested issue of the case. The basic realities of

private prison operation and contracting are also at issue. The defendants and Amalgamated have

respectively filed various motions to exclude potential expert witnesses who have been proffered

by the opposing party or parties to address these issues. Eight potential witnesses have been

challenged: Lucy Allen, William Dalius, Harley Lappin, Don Murray, Kim White, Justin

Marlowe, Donna Mellendick, and Scott Dalrymple.

                                    II. LEGAL STANDARD

       Federal Rule of Evidence 702 governs the admissibility of an expert witness’ testimony

at trial. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). Under Rule 702,

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:




                                                 2

 Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 2 of 22 PageID #: 24408
              (a)     the expert’s scientific, technical, or other specialized knowledge
                      will help the trier of fact to understand the evidence or to
                      determine a fact in issue;
              (b)      the testimony is based on sufficient facts or data;
              (c)      the testimony is the product of reliable principles and methods;
                      and
              (d)      the expert has reliably applied the principles and methods to the
                      facts of the case.

“[T]he trial judge has discretion in determining whether a proposed expert’s testimony is

admissible based on whether the testimony is both relevant and reliable.” Palatka v. Savage

Arms, Inc., 535 F. App’x 448, 453 (6th Cir. 2013) (quoting Rose v. Truck Ctrs., Inc., 388 F.

App’x 528, 533 (6th Cir.2010)). The court’s task is to assess “whether the reasoning or

methodology underlying the testimony is scientifically valid and . . . whether that reasoning or

methodology properly can be applied to the facts in issue.” Daubert, 509 U.S. at 592–93.

       The district court acts as the “gatekeeper” on opinion evidence, Gen. Elec. Co. v. Joiner,

522 U.S. 136, 142 (1997), and must exercise its gatekeeping function “with heightened care.”

U.S. v. Cunningham, 679 F.3d 355, 380 (6th Cir. 2012) (quotation omitted). However, the court

will not exclude expert testimony “merely because the factual bases for an expert’s opinion are

weak.” Andler v. Clear Channel Broad., Inc., 670 F.3d 717, 729 (6th Cir. 2012) (citations

omitted). Indeed, rejection of expert testimony is the exception rather than the rule—the

gatekeeping function established by Daubert was never “intended to serve as a replacement for

the adversary system.” See Rose v. Matrixx Initiatives, Inc., No. 07-2404-JPM/tmp, 2009 WL

902311, at *7 (W.D. Tenn. 2009) (citing Fed. R. Evid. 702 advisory committee’s note).

       Rule 702 does not “require anything approaching absolute certainty.” Tamraz v. Lincoln

Elec. Co., 620 F.3d 665, 671–72 (6th Cir. 2010) (citing Daubert, 509 U.S. at 590). Under

Daubert, experts are “permitted wide latitude in their opinions, including those not based on

firsthand knowledge, so long as the expert’s opinion has a reliable basis in the knowledge and

                                               3

 Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 3 of 22 PageID #: 24409
experience of the discipline.” Dilts v. United Grp. Servs., LLC, 500 F. App’x 440, 445 (6th Cir.

2012) (quoting Daubert, 509 U.S. at 592) (internal quotation marks omitted). “Daubert and Rule

702 require only that the expert testimony be derived from inferences based on a scientific

method and that those inferences be derived from the facts of the case at hand, not that they

know the answer to all the questions a case presents[.]” Jahn v. Equine Servs. PSC, 233 F.3d

382, 390 (6th Cir. 2000) (emphasis and internal citation omitted). By the same token, “the

‘knowledge’ requirement of Rule 702 requires more than subjective belief or unsupported

speculation.” Tamraz, 620 F.3d at 670 (quoting Daubert, 509 U.S. at 590). Lastly, the “party

proffering expert testimony must show by a preponderance of the evidence that the expert whose

testimony is being offered is qualified and will testify to scientific knowledge that will assist the

trier of fact in understanding and disposing of issues relevant to the case.” Pride v. BIC Corp.,

218 F.3d 566, 578 (6th Cir. 2000) (citing Daubert, 509 U.S. at 592 n.10).

                                         IV. ANALYSIS

A. Witnesses Proffered by the Defendants

       1. Lucy P. Allen. Allen is a well-credentialed economist who has been hired by the

defendants to testify regarding a number of issues related to the case, most centrally the issue of

what events or statements affected the value of CoreCivic’s stock. Amalgamated argues that the

court should bar Allen’s testimony because the opinion that she intends to offer is not relevant or

reliable. Specifically, Amalgamated argues that Allen has, in effect, devoted her testimony to

debunking a theory of loss causation on which Amalgamated does not intend to rely.

       Allen concludes that the price effect of the Yates Memorandum was due to the

Memorandum’s signaling of a political shift away from privatization, not due to the

Memorandum’s revealing that contractors’ services had been unsatisfactory. Accordingly, then,



                                                 4

 Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 4 of 22 PageID #: 24410
Allen suggests, even if the defendants did, for example, misrepresent the quality of CoreCivic’s

services, that misrepresentation had no relevant price effect, because the harm to CoreCivic’s

price was solely due to the unrelated change in policy. Amalgamated argues that this

misunderstands the significance of the Yates Memorandum in their theory of the case. The Yates

Memorandum, Amalgamated argues, was not important merely because it, in some sense,

revealed the low quality of CoreCivic’s services, but rather because it was the materialization of

a concealed risk, and, if the risk had not been concealed, that risk would have been reflected in

the (lower) price of CoreCivic’s stock prior to the Yates Memorandum’s release. See Employees

Ret. Sys. v. Fed. Home Loan Mortg. Corp., 830 F.3d 376, 388 (6th Cir. 2016) (discussing

“materialization of risk” theory of liability for securities fraud).

        The parties’ disagreement regarding Allen arises, in large part, from an issue that the

court has previously addressed in this case—the relationship between, on one hand, the general

question of the “quality” of CoreCivic’s services and, on the other hand, the more specific issue

of whether CoreCivic was meeting the BOP’s expectations in a way that was likely to prevent

actions like those directed by the Yates Memorandum. As the court wrote in its opinion of

December 18, 2017,

        A company’s general boasts of quality are typically insufficient to establish
        liability under Section 10(b), because such statements usually “lack[] a standard
        against which a reasonable investor could expect them to be pegged.” [City of
        Monroe Emps. Ret. Sys. v. Bridgestone Corp., 399 F.3d 651, 671 (6th Cir. 2005).]
        CoreCivic, however, did peg its claims to something concrete: its relationships
        with specific, identifiable government clients, who themselves had express,
        documented expectations that they communicated to CoreCivic in their contracts,
        Notices of Concern, and other review findings. . . . As CoreCivic acknowledged
        in at least one annual report, CoreCivic “derives, and expects to continue to
        derive, a significant portion of [its] revenues from a limited number of
        governmental agencies.” (Docket No. 61 at 16.) . . . . Those identifiable clients’
        expectations, moreover, were not ineffable or purely subjective, but rather tied to
        specific existing contracts and quality review practices.



                                                   5

 Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 5 of 22 PageID #: 24411
(Doc. No. 76 at 28–29.) The concept of “quality” at issue in this case, therefore, is not generic,

but, rather, based on the “concrete, explicit expectations” of the relevant client—the BOP. (Id. at

29.)

       In this light, the court cannot conclude that Allen’s testimony is irrelevant to

Amalgamated’s theory of causation. Everyone involved in this case agrees that the Yates

Memorandum hurt the value of CoreCivic’s stock. It may be that, as Amalgamated suggests, the

Yates Memorandum was the realization of the risks attendant to a history of poor performance

that was mostly concealed from the public. It may also, however, be the case that the Yates

Memorandum was simply the manifestation of a change in general philosophy at the Department

of Justice, unrelated to specific issues of underperformance. Regardless of the terminology that

Allen has used, her testimony is relevant to that core question. The court therefore will not bar

her testimony, and Amalgamated can rely on cross examination to highlight any shortcomings or

misunderstandings in her analysis. Similarly, Amalgamated’s arguments that Allen’s testimony

is unreliable because she ignored important facts is an appropriate source for cross examination,

not a basis for exclusion.

       Amalgamated argues next that the court should exclude the aspects of Allen’s testimony

based on the contemporaneous statements of market analysts, which she cites as part of the

discussion of the market’s assessment of CoreCivic stock. There is little doubt that the analysts’

statements are hearsay and could not be offered for their truth—that is, as, effectively, ready-

made expert testimony that was not made in court and that is not subject to cross examination.

Allen, however, does not intend to offer the analyst statements in that way. Rather, she mentions

them as part of her analysis, as an economist, of the contemporaneous sense of the market. Under

Rule 703 of the Federal Rules of Evidence,



                                                6

 Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 6 of 22 PageID #: 24412
        [i]f experts in the particular field would reasonably rely on [the relevant] kinds of
        facts or data in forming an opinion on the subject, they need not be admissible for
        the opinion to be admitted. But if the facts or data would otherwise be
        inadmissible, the proponent of the opinion may disclose them to the jury only if
        their probative value in helping the jury evaluate the opinion substantially
        outweighs their prejudicial effect.

Fed. R. Evid. 703. Amalgamated has not provided any evidence that would refute the premise

that analyst reports are a commonly relied-upon tool for an analysis such as Allen’s. The

importance of analyst reports in a securities fraud case, moreover, is not based on the reliability

of the reports themselves, but rather on the fact that the analysts are influences and barometers of

the market. Even if an analyst’s view of a company is entirely mistaken, if that analyst’s views

are taken seriously by investors, the analysis may be reflected in the stock price. Allen, therefore,

can include discussion of the analysts’ statements as part of explaining her own views. Insofar as

any analyst reports are presented in such a way that the jury may be confused about their

purpose, the issue can be addressed with a curative instruction. The court will not limit Allen’s

testimony in that regard.

        2. William Dalius, Harley Lappin, Don Murray, and Kim White. These four proposed

witnesses are former employees of the BOP who later became (and, in some cases, continue to

be) CoreCivic employees. CoreCivic has indicated that, insofar as it is necessary, 1 CoreCivic

intends to call them as “hybrid” witnesses—that is, witnesses who will “testify as a fact witness

and also provide expert testimony.” Fed. R. Civ. P. 26(a)(2)(C) advisory committee’s note to

2010 amendment. Amalgamated argues that these four witnesses are unqualified, that their


1
  CoreCivic disclosed each witness as a potential hybrid expert only “[t]o the extent that the [c]ourt deems
any portion of [the witness’s] testimony to be expert opinion testimony under the Federal Rules of
Evidence.” (E.g., Doc. No. 356-2 at 4.) As is often the case with witnesses who possess some specialized
expertise, the line between expert and non-expert testimony may not always be clear with regard to these
individuals. CoreCivic states, in its briefing, that “the Hybrid Witness Disclosure was made out of an
abundance of caution and to fully apprise Plaintiff of all evidence that may constitute a mixture of ‘fact’
and ‘expert’ testimony at trial.” (Doc. No. 384 at 5.)

                                                     7

    Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 7 of 22 PageID #: 24413
testimony is cumulative and unreliable, and that, at least in some instances, the testimony is not

based on sufficient facts or data. Amalgamated notes, in particular, that one witness, Harley

Lappin, is a defendant in this case, and, if he is permitted to provide expert testimony, he will, in

essence, simply be vouching for his own behavior, based on his work as a BOP official before

becoming a CoreCivic executive.

       CoreCivic has not disclosed expert reports prepared by these witnesses. However, as

CoreCivic correctly points out, “[h]ybrid witnesses are governed by Rule 26(a)(2)(C) and are not

required to provide a written report for those opinions within the scope of their personal

involvement in the matter.” Reliable Transp. Specialists, Inc. v. Wausau Underwriters Ins. Co.,

No. 15-12954, 2019 WL 1559462, at *3 (E.D. Mich. Apr. 10, 2019); see also Call v. City of

Riverside, No. 3:13-CV-133, 2014 WL 2048194, at *5 (S.D. Ohio May 19, 2014) (observing that

the current version of Rule 26(a)(2)(C) recognizes “the unique role that an expert who is actually

involved in the events giving rise to the litigation plays in the development of the factual

underpinnings of a case” (quoting Downey v. Bob’s Disc. Furniture Holdings, Inc., 633 F.3d 1, 7

(1st Cir. 2011)). Instead, consistently with the rules, CoreCivic provided only summaries of these

witnesses’ expected expert testimony. (Doc. No. 356-2.) The lack of reports, therefore, does not

inherently prevent CoreCivic from relying on these witnesses’ expertise. It does, however,

impose a strict limitation on how that expertise can be used. The hybrid witnesses can only

testify within the scope of their personal involvement in this matter and cannot opine broadly in

the manner of an ordinary expert. Moreover, although the procedures regarding these witnesses

and the scope of their testimony are different from the procedures associated with pure experts,

their testimony remains “subject to Daubert,” insofar as it is presented as expert opinion. In re




                                                 8

 Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 8 of 22 PageID #: 24414
Aredia & Zometa Prod. Liab. Litig., 483 F. App’x 182, 187 (6th Cir. 2012) (citing Gass v.

Marriott Hotel Servs., Inc., 558 F.3d 419, 426 (6th Cir. 2009)).

       The summaries of the witnesses’ expected testimony are largely similar and explain that

the witnesses will testify that CoreCivic’s “operational performance was similar to and compared

favorably with the BOP’s operational performance in the areas of correctional facility

management, oversight, staffing, security, and related policies and procedures.” (E.g., Doc. No.

356-2 at 6.) Amalgamated does not dispute that each of the witnesses accumulated significant

internal BOP experience in their careers prior to coming to CoreCivic. The court, therefore, sees

no reason to doubt that these witnesses would be capable of testifying based on their extensive

experience with federal prison standards and performance in a case that did not involve

CoreCivic. The core issues with regard to this motion, therefore, are (1) whether the witnesses’

relationships with CoreCivic render them so unreliable as to preclude admission of their

testimony; (2) whether the subject matter of their testimony is of the type appropriate for expert

testimony; (3) whether, as the plaintiffs suggest, these witnesses are tainted because they have

seen communications that were withheld as privileged, and (4) whether any individual witness’s

testimony should be excluded for any other witness-specific reason.

       The court will not exclude the witnesses based on their potential bias, which can be fairly

assessed by a jury. “Determining the credibility of a witness, which includes ‘[a]ssessing the

potential bias of the expert witness,’ is ultimately an issue for the jury.” In re Davol, Inc./C.R.

Bard, Inc., Polypropylene Hernia Mesh Prod. Liab. Litig., No. 2:18-CV-01509, 2020 WL

7767625, at *11 (S.D. Ohio Dec. 30, 2020) (quoting Cruz-Vazquez v. Mennonite General Hosp.,

Inc., 613 F.3d 54, 59 (1st Cir. 2010)). An ordinary juror is perfectly capable of drawing whatever

inference he or she wishes to draw regarding the fact that a witness receives or received a



                                                9

 Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 9 of 22 PageID #: 24415
paycheck from CoreCivic. The court sees no reason to prejudge that issue by excluding the

evidence.

       The court also does not find that the underlying issue—quality expectations of federal

prisons—is inappropriate for expert testimony or that the testimony, as previewed by

CoreCivic’s summaries, would necessarily stray beyond the boundaries of that acceptable expert

opinion. Amalgamated objects that the witnesses’ opinions would not be grounded in a particular

widely-accepted methodology, as, for example, a scientific expert’s would. Each witness,

however, will testify based on the simplest form of expertise that there is: years of experience in

a specialized field about which the public has limited knowledge. See Dickenson v. Cardiac &

Thoracic Surgery of E. Tenn., 388 F.3d 976, 980 (6th Cir. 2004) (“[T]he text of Rule 702

expressly contemplates that an expert may be qualified on the basis of experience.” (quoting Fed.

R. Evid. 702 advisory committee’s note (2000 Amendments) (emphasis added)). As CoreCivic

points out, a holding that these witnesses lack corrections expertise would border on concluding

that no witness could have such expertise. Lappin, for example, not only worked for the BOP for

over a quarter-century but was, in fact, the BOP Director. Dalius was the BOP’s Chief Financial

Officer. Murray and White each boasts over two decades of experience at the BOP, including

operational experience relevant to issues raised in this case, such as staffing and facility audits. If

any particular testimony strays too far from what can be justified based on any specific witness’s

knowledge and experience, Amalgamated can object at the time. The court, however, will not bar

the witnesses from testifying as hybrid witnesses outright.

       Similarly unavailing is the argument that the witnesses have reviewed communications

that were withheld as privileged. The court has dealt extensively with the issue of privilege in

this case and has provided guidance for counsel regarding how to navigate the issue at trial. (See



                                                  10

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 10 of 22 PageID #: 24416
Doc. No. 405 at 9–13.) Amalgamated has not identified any basis for concluding that these

witnesses’ testimony would be irredeemably tainted by their exposure to any particular

privileged information.

          The court is also unpersuaded by any witness-specific argument that Amalgamated has

raised. Some witnesses’ expertise may be deeper, more relevant, or more up-to-date than others’.

The court cannot conclude at this stage, however, that any witness will exceed the boundaries of

what he or she could fairly address, particularly given that, consistently with the Rules, all the

court has reviewed so far are brief summaries of the testimony. Moreover, while CoreCivic’s

relatively generic summaries of its hybrid witnesses’ respective testimonies, taken in isolation,

might give the impression that it expects all of the hybrid witnesses to testify broadly on the

general issue of facility quality, CoreCivic has, in its briefing, assured the court that each witness

will testify only to the areas in which he or she has meaningful knowledge or expertise. (See

Doc. No. 384 at 4–5.) If any witness ventures beyond those boundaries at trial, Amalgamated can

object.

          Finally, Amalgamated argues that, even if the court permits, for example, one of these

witnesses to testify as a hybrid expert, the court should not permit all of them to do so because

their testimony will be duplicative and redundant. Amalgamated’s objection may prove to be

well-founded. It is difficult, however, to determine whether the testimony will truly be

cumulative at this stage. A witness that appears superficially redundant to another may ultimately

turn out to be necessary, particularly if, for example, the first witness’s credibility is sufficiently

tarnished at trial.

          The court, moreover, may make such decisions at trial in a more focused manner than

simply by excluding witnesses altogether. Indeed, the hybrid nature of these witnesses makes the



                                                  11

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 11 of 22 PageID #: 24417
prospect of prematurely excluding their testimony as cumulative particularly unnecessary. As

CoreCivic points out, each of these witnesses is being proffered as both a fact witness and an

expert. Merely excluding them as experts would not exclude them as fact witnesses, meaning

that even a ruling in Amalgamated’s favor at this juncture would likely necessitate more focused

objections and rulings at trial. The court will deny this motion without prejudice to renewal of

any objection that either a witness or a portion of a witness’s testimony is cumulative or outside

the scope of his or her individual expertise.

       3. Justin Marlowe. Justin Marlowe is “a Research Professor at the Harris School of

Public Policy, and the Associate Director of the Center for Municipal Finance at the University

of Chicago. From 2014 to 2020, [he] was the Endowed Professor of Public Finance and Civic

Engagement at the Daniel J. Evans School of Public Policy & Governance at the University of

Washington.” (Doc. No. 359-1 at 1.) He has been retained “to evaluate statements CoreCivic

made [during the Class Period] regarding cost savings CoreCivic provided to the BOP and,

relatedly, statements comparing CoreCivic’s cost of services to the BOP’s cost of services.” (Id.

at 2.) He concluded that “[t]he statements CoreCivic made during the Class Period regarding cost

savings relative to its government partners were supported by internal CoreCivic documents and

publicly available information.” (Id.) Amalgamated argues that Marlowe is not qualified to offer

such an opinion, that his testimony is speculative and irrelevant, and that he would improperly

testify to legal conclusions.

       Amalgamated’s arguments that Marlowe is unqualified and that his testimony would be

irrelevant are unpersuasive. Marlowe is a well-credentialed and recognized expert in the field of

public budgeting. His direct experience is not all-encompassing, but no expert’s is. Marlowe has

substantial expertise in the fields of public finance and governmental cost accounting, about



                                                12

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 12 of 22 PageID #: 24418
which he is being offered to testify. Moreover, contrary to Amalgamated’s arguments, the fact

that his testimony would focus solely on cost savings, rather than quality, does not render the

testimony irrelevant. It is true that, as this case has progressed, Amalgamated’s focus on

CoreCivic’s claims of cost savings has waned, with quality taking an increasingly central role in

the litigation. Allegations that the defendants misrepresented CoreCivic’s cost savings, however,

did appear in the operative complaint, and any claims based on those statements remain pending.

Moreover, this case, as the court has explained, is not fundamentally about quality in some

abstract sense but about the likelihood of CoreCivic’s retaining BOP business. Cost savings, by

all accounts, were pertinent to retaining the BOP as a client, albeit not solely determinative.

Expert testimony regarding savings, therefore, is relevant to the jury’s evaluation of the

defendants’ alleged concealment of the risk that the BOP’s business would be discontinued.

       Similarly unavailing is the argument that Marlowe’s testimony is not founded in a well-

accepted methodology. Marlowe bases his testimony on his review of academic literature

regarding cost accounting and his own experience in the field, which, together, form a well-

accepted basis for providing expert testimony. See In re Nat’l Prescription Opiate Litig., No.

1:17-MD-2804, 2019 WL 4043943, at *3 (N.D. Ohio Aug. 26, 2019) (“Courts have admitted

expert testimony as reliable where experts extrapolate their opinions from their knowledge and

experience combined with a review of the relevant scientific literature.” (quoting In re Heparin

Prods. Liab. Litig., 803 F. Supp. 2d 712, 738 (N.D. Ohio 2011))). As Amalgamated points out,

cost accounting is a complex field, and various competing methodologies exist for measuring the

savings, or lack thereof, of privatization projects. The contested and complex nature of the field,

however, is all the more reason why an academic expert such as Marlowe is appropriate. Indeed,




                                                13

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 13 of 22 PageID #: 24419
Marlowe himself addresses these issues in his testimony. (See Doc. No. 359-1 at 10 (“First, there

is no one universally accepted methodology for comparing costs.”).)

        Amalgamated’s objections regarding the arguably legal nature of some of Marlowe’s

conclusions, however, are well-founded, particularly in the few instances in which Marlowe

appears to have offered his full blessing to the reasonableness or propriety of certain statements,

rather than merely discussing whether they are supported by an acceptable accounting

methodology. “[O]nly the [c]ourt may determine the applicable law in [a] case,” and, if it is a

jury case, “the [c]ourt alone instructs the jury as to that law.” Heil Co. v. Evanston Ins. Co., No.

1:08-CV-244, 2013 WL 11322818, at *1 (E.D. Tenn. Feb. 15, 2013). Accordingly, “a witness

may not testify to a legal conclusion,” Hyland v. HomeServices of Am., Inc., 771 F.3d 310, 322

(6th Cir. 2014) (citing Berry v. City of Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994)), and

“[e]xpert testimony on the law is excluded because the trial judge does not need the judgment of

witnesses” on questions of law. United States v. Gordon, 493 F. App’x 617, 626–27 (6th Cir.

2012) (quoting United States v. Zipkin, 729 F.2d 384, 387 (6th Cir. 1984)). Moreover, while the

question of what is “reasonable” is typically an issue of fact, not law, courts have held, at least in

some settings, that “[t]elling jurors defendants acted ‘reasonably’ is . . . inadmissible expert

testimony,” because it invades on the legal question of what the reasonableness standard entails.

United States v. Arrow-Med Ambulance, Inc., No. 17-CR-73-JMH, 2018 WL 1902682, at *4

(E.D. Ky. Apr. 20, 2018) (citing Woods v. Lecureux, 110 F.3d 1215, 1220 (6th Cir. 1997); James

T. Scatuorchio Racing Stable, LLC v. Walmac Stud Mgmt., LLC., No. 5:11-CV-374-DCR, 2014

WL 1664263, at *5 (E.D. Ky. Apr. 25, 2014)); see also Woods v. Lecureux, 110 F.3d 1215, 1220

(6th Cir. 1997) (stating than an expert witness cannot provide “testimony that does little more

than tell the jury what result to reach”).



                                                 14

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 14 of 22 PageID #: 24420
         The danger of allowing an expert to dictate what is reasonable may be particularly acute

in the securities fraud context, when the “reasonableness” of any particular utterance may be

inextricably bound up with the question of whether the statement would be legally permissible,

in light of, among other things, other statements and publicly available information. 2 See In re

Skechers USA, Inc. Secs. Litig., 444 F. Supp. 3d 498, 516 (S.D.N.Y. 2020) (“The key

question . . . is ‘whether defendants’ representations, taken together and in context, would have

misled a reasonable investor.’” (quoting McMahan & Co. v. Wherehouse Ent., Inc., 900 F.2d

576, 579 (2d Cir. 1990)). Similarly, it is outside Marlowe’s expertise whether a lay investor

would find any particular statement, in context, to be misleading. The jurors, as ordinary English

speakers themselves, will need no help in that regard.

         Although CoreCivic is correct that “[a]n opinion is not objectionable just because it

embraces an ultimate issue,” Fed. R. Evid. 704(a), an opinion does become objectionable when it

leaves the area of the witness’s factual expertise and crosses into either the judge’s exclusive

authority to explain the applicable legal standard or trespasses on the jury’s power to apply a

factual standard that is not based on any aspect of the witness’s expertise. Marlowe, therefore,

can explain the facts underlying particular statements by the defendants, but he will not be

allowed to testify regarding whether the defendants’ characterizations were reasonable or, in

context, misleading.




2
   Indeed, even CoreCivic appears to recognize the dangers associated with the use of the term
“reasonable,” going out of its way to assure the court that Marlowe does not intend to use it as a legal
term. (Doc. No. 382 at 24.) If that is the case, then Marlowe should have little difficulty in providing his
opinions while eschewing the word altogether.


                                                    15

    Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 15 of 22 PageID #: 24421
B. Witnesses Proffered by Amalgamated

         1. Donna Mellendick. Donna Mellendick worked at the BOP for more than 30 years,

ultimately retiring as the Administrator for the Privatization Management Branch in August

2015. Amalgamated asked Mellendick to provide her opinion on the following:

         (1) the quality of CCA’s3 performance of its contracts with the BOP; (2) whether
         (and if so when) its past performance ever reached a point as to render CCA
         unlikely to win any competitively bid BOP contract (and therefore unlikely to
         receive any additional BOP business beyond the option years of existing
         contracts); and (3) whether the services CCA provided to the BOP were
         sufficiently comparable to the services BOP provided at its own facilities as to be
         able to make an apples-to-apples cost comparison such that anyone could have
         accurately claimed that contracting with CCA did and/or would save the BOP
         money.

(Doc. No. 338 at 3.) Mellendick’s core qualifications are similar to those of CoreCivic’s hybrid

witnesses, and CoreCivic does not dispute that, like those witnesses, Mellendick is qualified to

speak from her extensive experience in the field of federal corrections. Rather, the defendants

argue that Mellendick’s testimony is unreliable and irrelevant.

         First, CoreCivic argues that Mellendick’s opinion is irrelevant and not founded on an

appropriate methodology because she relies on “a performance standard she invented that is

inconsistent with the quality standards used in her field, including by the BOP.” (Doc. No. 336-1

at 3.) CoreCivic appears to be basing that characterization, in large part, on the fact that

Mellendick used an ordinary English phrase, “largely deficient,” that is not an accepted term of

art in the field (See id. at 9.) Any divergence between Mellendick’s standards and those applied,

in practice, by the BOP, however, is an appropriate subject for cross-examination, not a reason

for exclusion. The difficulty of assessing the quality of prison services has been an issue

throughout this case. The court, in its rulings in this opinion, has afforded the defendants latitude


3
 “CCA” is an acronym of CoreCivic’s old name. As has been the case throughout this litigation, the
names will be used interchangeably.

                                                 16

    Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 16 of 22 PageID #: 24422
in their desire to rely on experienced individuals to characterize the issue as those witnesses

understand it. Amalgamated will receive the same latitude, and any flaws in that can be

highlighted by the opposing party on cross examination. Mellendick’s use of a simple phrase

such as “largely deficient” does not change that analysis.

       The defendants argue next that Amalgamated intends to use Mellendick as a “mere

mouthpiece” to provide evidence that is, in large part, “nothing more than a chronological

summarization of documents.” (Doc. No. 336-1 at 13.) The defendants’ argument, however, is

belied by their own objection that Mellendick has “invented” a standard for evaluating

CoreCivic’s performance. CoreCivic cannot, at the same time, plausibly fault Mellendick for

opining too freely and not opining enough. Just as CoreCivic’s experts will be permitted to

testify regarding the materials on which they reasonably relied, so may Mellendick.

       Next, the defendants argue that, if Mellendick is permitted to testify, she should

nevertheless be barred from offering any opinion regarding CoreCivic’s likelihood of renewing

contracts, because she did not, herself, make contracting decisions at the BOP, but rather merely

oversaw the contracted-for facilities. This is yet another issue related to credibility that can be

highlighted on cross-examination. Mellendick was exposed to the BOP’s expectations of contract

prisons during her career, and she is permitted to offer an opinion in that regard.

       Finally, CoreCivic objects that Mellendick should not be permitted to testify on the issue

of cost comparison. Although the actual opinion that Mellendick has offered in this regard is

quite limited, CoreCivic’s objection is persuasive. In her report, Mellendick states that, “[g]iven

the vast differences among the services CCA offered the BOP and the services the BOP provides

in its own institutions, it is my opinion it is impossible to make an apples-to-apples comparison.”

(Doc. No. 338 at 8.) Mellendick is certainly qualified to compare the differences between



                                                 17

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 17 of 22 PageID #: 24423
different corrections services at different facilities. Mellendick, however, does not have

professional expertise in cost comparison such that she could opine about what is “impossible” in

the field. Moreover, Mellendick’s Report makes clear that the purpose of her conclusion, in this

regard, is to suggest that, because one cannot make a cost comparison between CoreCivic

facilities and BOP facilities, any claim of cost savings was false. (Id.) Such testimony, however,

would improperly invade on the province of the jury for much the same reasons that the court

discussed previously regarding Marlowe’s testimony about the reasonableness of particular

statements. The jury does not need expert guidance in making its ultimate determinations of truth

or falsity. The court, accordingly, will grant CoreCivic’s motion in the limited regard that

Mellendick will not be permitted to testify on the issues of whether cost comparison was possible

or whether cost comparison statements were false or misleading.

       2. Scott Dalrymple. Scott Dalrymple is an economist who was retained by Amalgamated

to “analyze and quantify the effect of plaintiff’s allegations that the Defendants engaged in a

scheme to defraud investors and made materially false and misleading statements and omissions

regarding CCA’s business and operations that led to artificially inflated share prices between

February 27, 2012 and August 17, 2016.” (Doc. No. 401-31 (Report) at 1.) The defendants argue

that Scott Dalrymple’s testimony is unreliable and irrelevant. The defendants identify a number

of alleged deficiencies and limitations of Dalrymple’s opinion, most of which, in isolation, are

plainly better suited to cross examination. CoreCivic’s chief and most serious objection,

however, is that Dalrymple’s analysis simply does not address any of the contested issues in the

case; rather, the defendants argue, Dalrymple has merely assumed that the plaintiffs’ theory of

the case is true and made calculations accordingly. (See Doc. No. 342 at 4.)




                                               18

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 18 of 22 PageID #: 24424
       There is, however, nothing wrong with Dalrymple’s limiting his analysis to some, but not

other, of the aspects of Amalgamated’s case. Dalrymple has been clear that his calculations apply

“[t]o the extent the trier-of-fact determines that the information revealed by the corrective

disclosures was within the zone of risk concealed by Defendants’ alleged fraud.” (Doc. No. 401-

31 (Report) at 28.) Dalrymple’s qualification of his conclusion in this regard is, if anything,

welcome. Evidence is relevant as long as it has sufficient bearing on a “fact . . . of consequence

in determining the action.” Fed. R. Evid. 401. There is no reasonable dispute that damages are an

issue of consequence in this litigation. The fact that Dalrymple’s analysis assumes certain other

contested facts does not undermine the relevance it does have. Moreover, insofar as the failure of

the Dalrymple testimony to establish certain elements of Amalgamated’s fraud claims translates

to a failure, by Amalgamated, to establish those elements at all, it is an issue for summary

judgment or trial—not a question of admissibility.

       Aside from that central objection, CoreCivic has raised some alleged flaws or

inconsistencies in Dalrymple’s methodology, but none is sufficient to warrant exclusion. The

calculation of damages in a case based on the realization of a concealed risk is an inherently

difficult task, because one must separate the damages caused by the concealed risk from the loss

of value that would have accompanied the relevant adverse event, even if the pre-event risk had

not been concealed. Dalrymple, however, acknowledges and addresses this challenge, reaching

what he characterizes as a “conservative” estimate of the loss attributable to fraud. (See Doc. No.

401-31 (Report) at 26.) Although CoreCivic finds fault with aspects of that analysis, none of

those objections is sufficient to render Dalrymple’s methodology so unreliable as to be

inadmissible. Similarly, CoreCivic’s argument that Dalrymple’s analysis is undermined by

inconsistencies between his methodology regarding the Yates Memorandum and his



                                                19

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 19 of 22 PageID #: 24425
methodology regarding the Cibola renewal does not actually establish that either analysis is

inadmissible. Amalgamated does not concede that there is any conflict between the two methods,

but, even if they do differ, there is no evidence that only one possible approach to loss estimation

is permissible or that different approaches cannot consistently be applied to different events in

the same case.

       The court is also unpersuaded by the argument that Dalrymple’s analysis regarding the

Cibola non-renewal is inconsistent with the plaintiff’s reliance on the efficient capital market

hypothesis. The court has addressed the efficient capital market hypothesis before in this case

and will not belabor it at length here. Generally speaking, the hypothesis suggests that prices of

publicly traded stocks reflect all publicly available information and that, therefore, a buyer or

seller can be harmed by dissemination of false information, without his knowledge of that

information, because he traded at an inflated or deflated price reflecting the false information.

(See Doc. No. 143 at 7–8.) As CoreCivic points out, there were allegedly some local media

reports of the Cibola non-renewal a few days before CoreCivic’s own prominent disclosure of

what had happened, but a decline in price accompanied only CoreCivic’s statements, not the first

public news. The fact that there was not an immediate decline in the stock’s value, CoreCivic

argues, is inconsistent with a reliance on the efficient capital markets hypothesis.

       But there is nothing inconsistent about embracing the concept of efficient capital markets

generally and acknowledging that, in practice, some “public” disclosures may be so low-profile

that there will be some slight delay before the information disclosed is reflected in the market.

See Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 272 (2014) (observing that a

presumption of capital efficiency does not require one “conclusively to adopt any particular

theory of how quickly and completely publicly available information is reflected in market



                                                 20

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 20 of 22 PageID #: 24426
price” (quoting Basic Inc. v. Levinson, 485 U.S. 224, 249 n.28 (1988))). CoreCivic seems to take

the position that a party (and the court) must choose between either rejecting the idea of efficient

capital markets outright or ascribing to the markets an outright mystical ability to immediately

assimilate even the most obscurely reported information. Taken to its most absurd natural

conclusion, CoreCivic’s version of efficient capital markets would suggest that a stock price

should instantly reflect any relevant fact disclosed, even if the fact was disclosed, for example, at

the bottom of the tenth page of a small state’s fifth-largest newspaper. The fact that that

information reported only locally might take a small amount of time to be reflected in a price is

not inconsistent with relying on the efficient capital markets hypothesis in a more general

manner. The court, therefore, will not exclude Dalrymple’s testimony.

                                        V.CONCLUSION

       For the foregoing reasons, Amalgamated’s Motion to Exclude Expert Testimony of Justin

Marlowe (Doc. No. 357) and the defendants’ Motion to Exclude Testimony of Donna

Mellendick (Doc. No. 336) are hereby GRANTED in part and DENIED in part. It is hereby

ORDERED that (1) Marlowe shall refrain from testifying that any statement by any defendant

was reasonable, appropriate, non-misleading, or otherwise in compliance with any legal standard

and (2) Mellendick shall refrain from testifying regarding the feasibility of performing cost

comparisons between different facilities or methods of administering facilities or whether any

defendant’s statement about cost comparison was false or misleading. Amalgamated’s Motion to

Exclude Expert Testimony of Lucy P. Allen (Doc. No. 344) and Motion to Exclude Opinion

Testimony of Defendants’ Non-retained Experts William Dalius, Harley Lappin, Don Murray

and Kim White (Doc. No. 351), as well as the defendants’ Motion to Exclude Testimony of Scott

Dalrymple (Doc. No. 339), are hereby DENIED.



                                                 21

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 21 of 22 PageID #: 24427
     It is so ORDERED.




                                              ______________________________
                                              ALETA A. TRAUGER
                                              United States District Judge




                                     22

Case 3:16-cv-02267 Document 439 Filed 03/17/21 Page 22 of 22 PageID #: 24428
